COURT OF APPEALS
SANDEE BRYAN MARION               FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE CLERK
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                            OF COURT
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                     SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                 WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                        (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                              FACSIMILE NO.
  JUSTICES                                                                                  (210) 335-2762


                                          July 30, 2015


   Carole Boyd                                                       Stephen B. Schulte
   15751 Highway 16 North                                            Stephen B. Schulte, P.C.
   Medina, TX 78055-3749                                             820 Main St Ste 100
                                                                     Kerrville, TX 78028-5300
   Charles Dixon Mosty
   Mosty Law Firm                                                    Richard C. Mosty
   222 Sidney Baker S, Ste 400                                       Mosty Law Firm
   Kerrville, TX 78028                                               222 Sidney Baker S,
                                                                     Ste 400
                                                                     Kerrville, TX 78028



   RE:    Court of Appeals Number:      04-14-00824-CV and 04-15-00006-CV
          Trial Court Case Number:      CV-13-0100356
          Style:                        Robert Tyson, Carl and Kathy Taylor, Linda and
                                        Ron Tetrick, Jim and Nancy Wescott, and Paul and
                                        Ruthe Wilson v. Demar Boren and Lorena Yates
                                        and Robert N. Freeman II


   Dear Counsel:

           Enclosed please find the order which the Honorable Court of Appeals has issued
   in reference to the above styled and numbered cause.

          If you should have any questions, please do not hesitate to contact me.

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK

                                                              ____________________________
                                                              Cynthia A. Martinez
                                                              Deputy Clerk, Ext. 53853